OPINION — AG — ** PROCEEDINGS — EMPLOYERS — REPORT AN RETURN ** HEARINGS UPON PROTESTS BY EMPLOYERS AGAINST WHOM ASSESSMENT HAVE BEEN MADE BY THE OKLAHOMA EMPLOYMENT SECURITY ACT ITS DULY AUTHORIZED REPRESENTATIVES, PROVIDED FOR IN 40 Ohio St. 224 [40-224], MAY BE CONDUCTED BY THREE PERSONS EMPLOYED BY THE COMMISSION ON A PART TIME BUT CONTINUING BASIS FOR THE SPECIFIC PURPOSE OF CONDUCTING SUCH HEARINGS WHEN NOT CONDUCTED BY THE COMMISSION, WHICH EMPLOYEES WOULD HAVE NO OTHER DUTIES TO PERFORM FOR THE COMMISSION AND WOULD MEET WHEN, BUT ONLY WHEN, NECESSARY TO PERFORM THIS ONE DUTY. (PROTESTS) CITE: 40 Ohio St. 224 [40-224], OPINION NO. OCTOBER 9, 1951 — DUNCAN (JAMES C. HARKIN)